 20-01187-jlg       Doc 1     Filed 06/20/20 Entered 06/20/20 20:19:48               Main Document
                                           Pg 1 of 150



                          IN TH E UNITED STATES D ISTR ICT CO UR T
                        FO R TH E SO UTH ER N D ISTR ICT O FNEW Y O R K

In the M atter ofthe Application ofO R LY GENGER
to R e m ove D alia Ge nge r as Trus tee ofthe
O rlyGe nge r 19 9 3 Trus tEs tablis h e d on D e c. 13,
19 9 3 byArie Ge nge r, grantor.
                                                               S.D .N.Y . Cas e No. 19 -cv-9 319


O rlyGe nge r, be ne ficiaryofTh e O rlyGe nge r 19 9 3
Trus t,
                               Pe titione r,
v.                                                             N.Y . Cnty. Surrogate’s Court
                                                               File No.: 2008-0017
D alia Ge nge r, as trus tee ofTh e O rlyGe nge r 19 9 3
Trus t,and Th e Sagi Ge nge r 19 9 3 Trus t,

                                 R e s ponde nts.


                                   NOTICE OFREM OVAL

TO TH E H O NO R ABLE CO UR T:

        R on Satija, the Ch apter 7 Trus tee (“Bank ruptcyTrus tee ”)for the bank ruptcye s tate of

pe titione r O rlyGe nge r (“O rly”), byand through h is unde rs igne d couns e l,on be h alfofthe

pe titione r, h e re byfiles this Notice ofR e m ovalpurs uantto 28 U.S.C. §1452 and R ule 9 027 of

the Fe de ralR ules ofBank ruptcyProce dure in orde r to re m ove to this Courtthe action pe nding in

the Ne w Y ork CountySurrogate’s Court,and re s pe ctfullys tates as follows :

        1.      O n July12, 2019 , O rlyfiled a voluntarype tition for bank ruptcypurs uantto

Ch apter 7 ofthe United States Bank ruptcyCode in the United States Bank ruptcyCourtfor the

W e s tern D is trictofTe xas , Aus tin D ivis ion, unde r Cas e No. 19 -109 26-TM D (the “Bank ruptcy

Cas e ”). Th e Bank ruptcyCas e is curre ntlype nding, and R on Satija is the court-appointed

Bank ruptcyTrus tee .
    20-01187-jlg         Doc 1        Filed 06/20/20 Entered 06/20/20 20:19:48                                 Main Document
                                                   Pg 2 of 150



           2.        O rlycom m e nce d the unde rlying action agains tD alia Ge nge r (“D alia”)in the Ne w

Y ork CountySurrogate’s Courtm ore than ten ye ars ago. Th e ope rative pleadings in the cas e

include (i)the Th ird Am e nde d Ve rifie d Pe tition for R e m ovalofD alia Ge nge r as Trus tee , dated

O ctobe r 15, 2012 (the “R e m ovalPe tition”), and (ii)the Pe tition for a Com pulsoryAccounting

and R e lated R e lie fPurs uantto Surrogate’s CourtProce dure Act2205, dated O ctobe r 10, 2012 as

we llas D alia’s Accounting and Pe tition for JudicialSe ttlem e ntofAccounting, dated M ay9 ,

2013 (the “Accounting”). Th rough the s e m atters , O rlys e e k s , interalia, the re m ovalofD alia

Ge nge r as trus tee ofthe O rlyGe nge r 19 9 3 Trus t,the appointm e ntofa s ucce s s or trus tee wh o is

notconflicted with O rly, as we llas dam age s from D alia as a re s ultofD alia’s bre ach e s of

fiduciarydutyduring h e r tenure as trus tee .1

           3.        D alia m ove d to dis m is s t
                                                  h e cas e agains th e r on or aboutNove m be r 19 , 2012, and

h e r m otion to dis m is s was de nie d bythe Ne w Y ork Surrogate’s Courton or aboutJune 21,

2017.2 Th e re after, D alia filed an ans we r and purported cros s -claim s agains tO rly. O rlyfiled a

m otion to dis m is s the s e purported cros s -claim s on or aboutSe ptem be r 8, 2017, and this m otion

h as be e n subjudicebe fore the Surrogate’s Courts ince thattim e .

           4.        Now thatO rlyh as filed for bank ruptcyprotection, O rly’s claim s agains tD alia

be long to O rly’s bank ruptcye s tate. O n this bas is the Bank ruptcyTrus tee s e e k s to re m ove the

claim s in the Surrogate’s Courtaction to the bank ruptcycourtbywayofthe ins tantre m oval

proce e ding. O nce the action is re m ove d, the Bank ruptcyTrus tee intends to prom ptlyfile a




1
   As ofJune 2019 , D alia cl     aim s t  o h ave appoint  e d M ich ae lO l  dne r, an individualunk nown to O rlywh o is
appare ntlyl ocat    e d in Ark ans as , to s e rve as the “s ucce s s or t
                                                                          rus tee ”ofthe O rlyGe nge r 19 9 3 Trus t. Th is appointm e nt
was m ade during the pe nde ncyofthe re m ovalproce e dings agains tD al                 ia and is accordinglyinval id. Th e re fore , t he
re l
   ie fO rlys e e k s in the Surrogat    e ’s Courtagains tD alia applie s wit     h e q ualforce t oth e purport
                                                                                                                e d s ucce s s or trus t
                                                                                                                                       ee.
2
    Atthe s am e t
                 im e , the courtal
                                  s o de nie d t
                                               h e m otion t
                                                           o dis m is s filed byt
                                                                                h e Sagi Ge nge r 19 9 3 Trus t.



                                                                    2
 20-01187-jlg       Doc 1      Filed 06/20/20 Entered 06/20/20 20:19:48                 Main Document
                                            Pg 3 of 150



m otion to trans fe r the cas e to the W e s tern D is trictofTe xas , wh e re the Bank ruptcyCas e is

pe nding.

        5.       Th e Surrogate’s Courtaction is a civilaction (othe r than a proce e ding be fore the

United States TaxCourtor a civilaction bya gove rnm e ntalunitto e nforce its police or

re gulatorypowe r)ofwh ich this Courth as juris diction unde r the provis ions of28 U.S.C.

§1334(b).

        6.       Upon re m oval,the action is a core proce e ding unde r 28 U.S.C. §157(b)(2),

including withoutlim itation s ubs e ctions (A), (B), (C), (E)and (O ). Alternative ly, the m atter is

re lated to the Bank ruptcyCas e , and the Fe de ralCourts h ould re tain juris diction be caus e the

m atter cannotbe tim e lyadjudicated in the Ne w Y ork Surrogate’s Court. Th e Surrogate’s Court

cas e h as be e n pe nding for morethanadecadewithoutthe adjudication ofO rly’s claim s .

        7.       Th is notice ofre m ovalis tim e lybe caus e the unde rlying Surrogate’s Courtaction

agains tD alia was initiated we llbe fore the com m e nce m e ntofthe Bank ruptcyCas e , and this

notice is be ing filed within nine tydays after the orde r ofre lie fin the Bank ruptcyCas e . Fe d. R .

Bank r. P. 9 027(a)(2).

        8.       Purs uantto R ule 9 027 ofthe Fe de ralR ules ofBank ruptcyProce dure , the

Bank ruptcyTrus tee is caus ing a copyofthis Notice to be filed with the Clerk in the Surrogate’s

Courtaction and s e rving copie s ofthis Notice upon D alia Ge nge r’s attorne yas we llas allothe r

couns e lofre cord in the Surrogate’s Courtproce e ding, including the Guardian Ad Litem

appointed bythe Surrogate’s Court. Th e s e rvice lis tappe nde d h e re to contains a lis tofall

couns e lto the re m ove d proce e ding.

        9.       Additionally, a com plete copyofcontents ofthe Surrogate’s Court’s file for this

proce e ding is attach e d h e re to, as Exh ibits 1 through 113.




                                                       3
 20-01187-jlg       Doc 1     Filed 06/20/20 Entered 06/20/20 20:19:48                 Main Document
                                           Pg 4 of 150



        W H ER EFO R E, the Bank ruptcyTrus tee prays thatthe Courtand partie s tak e notice that

the Ne w Y ork Surrogate’s Courtaction h as be e n re m ove d to this Court,and thatthe Courtgrant

the m oving partie s s uch othe r and furthe r re lie fto wh ich the ym aybe jus tlye ntitled.


D ated: Ne w Y ork , Ne w Y ork
        O ctobe r 8, 2019
                                                K ASO W ITZ BENSO N TO R R ES LLP

                                                /s /M ich ae lPaulBowe n
                                                By: M ich ae lPaulBowe n (m bowe n@ k as owitz.com )
                                                Andre w R . K urland (ak urland@ k as owitz.com )
                                                1633 Broadway
                                                Ne w Y ork , NY 10019
                                                Te l.(212)506-1700
                                                Fax(212)506-1800

                                                At
                                                 torneysforRonSatija, BankruptcyTrustee




                                                     4
                                CBRTIFICATE OF SERVICE

        The undersigned hereby certifies that on October 8,2019, the foregoing document was
served via FedEx (without exhibits) on the parties to the New York Surrogate's Court action, as
indicated below. They have been informed that exhibits are available by contacting the
undersigned counsel.


Judith Bachman, Esq.                                John Dellapoftas, Esq.
The Bachman Law Firm                                EMMET, MARVIN & MARTIN LLP
365 S. Main Street, 2"d Floor                       1 20 Broadw ay, 32"d Floor


New City, NY 10956                                  New York, NY 10271

Counsel   for Dalia Genger                          Counselfor the Sagi Genger 1993 Trust

Spencer   I. Schneider, Esq                         Steven Riker, Esq.
39 Broadway,32nd Floor                              Law Office of Steven Riker
New York, NY 10006                                  One Grand Central Place,46th Floor
                                                    New York, NY 10165
Counsel   for Michael Oldner                        Guardian Ad Litem



                                           KASOWITZ BENSON TORRES LLP



                                           Andrew R. Kurland, Esq




                                                5
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 6 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 7 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 8 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 9 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 10 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 11 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 12 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 13 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 14 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 15 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 16 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 17 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 18 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 19 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 20 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 21 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 22 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 23 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 24 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 25 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 26 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 27 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 28 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 29 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 30 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 31 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 32 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 33 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 34 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 35 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 36 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 37 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 38 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 39 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 40 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 41 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 42 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 43 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 44 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 45 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 46 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 47 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 48 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 49 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 50 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 51 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 52 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 53 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 54 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 55 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 56 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 57 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 58 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 59 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 60 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 61 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 62 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 63 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 64 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 65 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 66 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 67 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 68 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 69 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 70 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 71 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 72 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 73 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 74 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 75 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 76 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 77 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 78 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 79 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 80 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 81 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 82 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 83 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 84 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 85 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 86 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 87 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 88 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 89 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 90 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 91 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 92 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 93 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 94 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 95 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 96 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 97 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 98 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                    Pg 99 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 100 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 101 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 102 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 103 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 104 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 105 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 106 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 107 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 108 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 109 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 110 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 111 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 112 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 113 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 114 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 115 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 116 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 117 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 118 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 119 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 120 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 121 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 122 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 123 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 124 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 125 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 126 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 127 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 128 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 129 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 130 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 131 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 132 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 133 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 134 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 135 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 136 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 137 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 138 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 139 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 140 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 141 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 142 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 143 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 144 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 145 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 146 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 147 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 148 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 149 of 150
20-01187-jlg   Doc 1   Filed 06/20/20 Entered 06/20/20 20:19:48   Main Document
                                   Pg 150 of 150
